Case 8:19-cv-01742-KK Document 25 Filed 08/31/20 Page 1 of 1 Page ID #:1871




1                                          JS-6
2
3
4
5
6
                          UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8
9
10    SHOUA L.,                                   Case No. SACV 19-1742-KK
11                            Plaintiff,
12                       v.                       JUDGMENT
13    ANDREW SAUL, Commissioner of
      Social Security,
14
                              Defendant.
15
16
17         Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
18   decision of the Commissioner of the Social Security Administration is REVERSED,
19   and this action is REMANDED for further administrative proceedings.
20
21   Dated: August 31, 2020
22                                           HONORABLE KENLY KIYA KATO
                                             United States Magistrate Judge
23
24
25
26
27
28
